Filed 4/3/15 P. v. Burke CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C076763

                   Plaintiff and Respondent,                                    (Super. Ct. Nos. 13F2744,
                                                                               13F1921, 12F6058, 11F2800)
         v.

JOHNNY LEE BURKE,

                   Defendant and Appellant.




         Defendant Johnny Lee Burke pleaded no contest to various charges in multiple
cases in exchange for an aggregate state prison sentence of 20 years. The trial court
sentenced defendant accordingly.
         On appeal, defendant contends only that the abstract of judgment erroneously
reflects a reimbursement order for $720 in attorney fees for defendant’s public defender.
The People concede the error.
         We agree that because the trial court found that defendant did not have the ability
to pay attorney fees and declined to order any payment at sentencing, the order to pay

                                                             1
contained in the abstract should be stricken. (See People v. Mitchell (2001) 26 Cal.4th
181, 185-186.)
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment, deleting the order to pay attorney fees, and to forward a certified
copy of the corrected abstract to the Department of Corrections and Rehabilitation.




                                                        DUARTE                , J.



We concur:



      ROBIE                 , Acting P. J.



      MAURO                 , J.




                                             2